Citation Nr: 1030407	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disorder and if so, whether 
service connection is warranted.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral hearing loss disability and if so, 
whether service connection is warranted.

3.  Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1951 to January 1954.  The appellant also served unspecified 
dates in the both the Army and Navy Reserves, which will be 
discussed below.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Regional 
Office (RO) in Muskogee, Oklahoma, which found that new and 
material evidence had not been received to reopen the previously 
denied claim of service connection for a bilateral hearing loss 
disability and denied the claims of service connection for a 
bilateral knee disability and tinnitus on the merits.

Notwithstanding the RO's decision to adjudicate on the merits the 
previously disallowed claim of service connection for a bilateral 
knee disability, the Board is nevertheless required to address 
the issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally denied 
claims).

The reopened claims of service connection for a bilateral knee 
disorder and a bilateral hearing loss disability, and the claim 
of service connection for recurrent tinnitus  are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	An unappealed October 1980 rating decision denied the 
Veteran's claim of service connection for a bilateral knee 
disorder.

2.	Evidence received since the October 1980 rating decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the Veteran's claim of service 
connection for a bilateral knee disorder.

3.	An unappealed May 1998 rating decision denied the Veteran's 
claim of service connection for a bilateral hearing loss 
disability.

4.	Evidence received since the May 1998 rating decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the Veteran's claim of service 
connection for a bilateral hearing loss disability.


CONCLUSION OF LAW

1.	The October 1980 rating decision which denied the Veteran's 
claim of entitlement to service connection for a bilateral 
knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.	Evidence received since the October 1980 rating decision is 
new and material and the Veteran's claim of entitlement to 
service connection for a bilateral knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.	The May 1998 rating decision which denied the Veteran's claim 
of entitlement to service connection for a bilateral hearing 
loss disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

4.	Evidence received since the May 1998 rating decision is new 
and material and the Veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence 
has been submitted, since the entire benefit sought on appeal has 
been granted, no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice and 
duty to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

New and Material Evidence

The Veteran contends that he has a bilateral knee disorder as a 
result of his over 125 parachute jumps made while in active and 
reserve service.  The Veteran further contends his bilateral 
hearing disability was the result of in-service noise exposure, 
including a demolition pit explosion in 1952.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The 
new and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Bilateral knee disorder

The RO denied the Veteran's claim for a bilateral knee disorder 
in October 1980.  The RO considered a VA examination from 
December 1979, a medical statement by the Veteran's private 
physician, and Army Reserve records the Veteran attached, and 
observed that there was no evidence that a knee disability was 
incurred in service or aggravated by service.  The Veteran was 
notified of this decision and did not appeal it.  Thus it is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009). 

The evidence received since the October 1980 RO decision includes 
a statement by Dr. Oltmanns, a private physician, two VA 
examinations, and statements by the Veteran.  Significantly, Dr. 
Oltmanns indicates the Veteran currently suffers from knee pain, 
60% of which was caused by the Veteran's service.  (See December 
2009 statement).  As noted above, in the October 1980 rating 
decision, the RO found no evidence of an etiological relationship 
between the Veteran's knee disability and his active service.

The Board concludes that the December 2009 statement by Dr. 
Oltmanns is new and material evidence to reopen the claim.  The 
statement was not previously of record at the time of the October 
1980 rating decision.  It is not cumulative of prior records 
because it provides a positive etiological opinion.  The evidence 
is therefore relevant and probative and raises a reasonable 
possibility of substantiating the claim.  Dr. Oltmanns' statement 
is presumed credible, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Consequently, the Veteran's claim of 
entitlement to service connection for a bilateral knee disorder 
is reopened.

Bilateral hearing loss disability

The RO denied the Veteran's claim for a bilateral hearing  loss 
disability in May 1998.  The RO considered the Veteran's 
separation examination from January 1954 and observed that no 
hearing loss was present at the time of separation.  The RO 
further observed the Veteran had no diagnosis of a current 
hearing loss for VA purposes.  The Veteran was notified of this 
decision and did not appeal it.  Thus it is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

The evidence received since the May 1998 RO decision includes an 
audiological VA examination, statements by the Veteran, and VA 
treatment records.  Significantly, the VA examination from 
November 2009 indicates the Veteran currently suffers from 
bilateral sensorineural hearing loss.  Also a statement by the 
Veteran indicates he lost hearing after an explosion in 1952.  
(See Statement in Support of Claim August 2006).  As noted above, 
in the May 1998 rating decision, the RO found no evidence of 
current hearing loss.

The Board concludes that the November 2009 VA examination report 
and Veteran's statements are new and material with respect to the 
issue of service connection for a bilateral hearing loss 
disability.  They were not previously of record at the time of 
the May 1998 rating decision.  They are not cumulative of prior 
records because they provide a current diagnosis of a bilateral 
hearing loss disability.  Previously, the record contained no 
such current evidence.  The evidence is therefore relevant and 
probative and raises a reasonable possibility of substantiating 
the claim.  The VA examination and Veteran's statement, presumed 
credible, relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  Consequently, the Veteran's claim of 
entitlement to service connection for a bilateral hearing loss 
disability is reopened.
ORDER

New and material evidence having been submitted, the claim for 
entitlement to service connection for a bilateral knee disorder 
is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral hearing loss 
disability is reopened; to this extent only, the appeal is 
granted.


REMAND

As noted in the above decision, the Board has determined that new 
and material evidence has been submitted to reopen the Veteran's 
claims of entitlement to service connection for a bilateral knee 
disorder and a bilateral hearing loss disability.

The Board concludes VA's duty to assist has not been satisfied.  
The appellant's service treatment records from his period of 
active service are unavailable as they were destroyed in a 1973 
fire that occurred at the National Personnel Records Center.  
Inasmuch as the appellant was not at fault for the loss of these 
records, VA is under heightened obligation to assist the 
appellant in the development of his claim.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  This heightened obligation includes 
searching for alternative medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 
(2006).  Where a Veteran's service treatment records are 
unavailable, VA has a duty to advise the claimant that he may 
corroborate his assertions with alternative forms of evidence and 
assist him in obtaining such evidence.  Washington v. Nicholson, 
19 Vet.App. 362, 370 (2005).  The RO informed the appellant that 
his service treatment records were unavailable in an October 1980 
Statement of the Case (SOC).  However, the appellant was not 
notified of the need to send alternative forms of evidence that 
could support his claims, with examples of such evidence.  As 
such, the duty to assist with regard to medical records has not 
been met.
Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Active military, naval and air service 
includes active duty, any period of on active duty for training 
(ACDUTRA) during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died from 
an injury incurred or aggravated in line of duty.  38 C.F.R. § 
3.6(a) (2009).

The Veteran contends that his bilateral knee disorder, bilateral 
hearing loss disability, and tinnitus are attributable to his 
service, to include active duty, ACDUTRA, and INACDUTRA with the 
Army and/or Navy Reserves.  In the instant case, the Board 
observes there has not been a complete verification of the 
Veteran's periods of active duty service, ACDUTRA, and INACDUTRA 
service with the Army and/or Navy Reserves.  The November 2003 
verification only lists periods of service from January 1951 to 
January 1954 and September 1978 to June 1988.  However, the 
Veteran contends that his time in the reserves started prior to 
September 1978.  Further, personnel and treatment records related 
to these periods have not been associated with the claims file.  
Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA, or INACDUTRA.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

As discussed above, the Veteran received a VA audiology 
examination in November 2009 where the examiner found the Veteran 
suffered from bilateral sensorineural hearing loss and tinnitus.  
The examiner specifically stated that without any entrance or 
separation examination audiometric data, he could not provide an 
opinion as to causation of the bilateral hearing loss disability 
and tinnitus without resorting to speculation.  The Board 
observes that the Veteran's January 1954 separation examination 
is of record.  The Board further observes that as the claims file 
and separation examination were not reviewed, the examination was 
inadequate under Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  As such, the Veteran should be afforded a new VA 
examination so that the examiner can review the claims file as 
well as any service treatment records.

The Veteran was afforded a VA examination in August 2007 where 
the examiner found that it was less likely than not that the 
Veteran's bilateral knee disorder occurred as a result of his 
back disability.  The Veteran also received a VA examination in 
April 2010 where the examiner found that it was less likely than 
not that there was an etiological relationship between the 
Veteran's military service and his bilateral knee disorder.  
However, neither VA examiner offered an opinion as to an 
etiological relationship between the Veteran's bilateral knee 
disorder and his Reserve service duties.  Moreover, a December 
2009 statement from the Veteran's private doctor opines that the 
Veteran's knee pain can be attributed to his Reserve service 
duties.  As such, the Veteran must be provided a new VA 
examination to determine whether his current bilateral knee 
disorder was caused or aggravated by his in-service duties as a 
parachute jumper.  See Barr, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Send corrective notice to the Veteran 
informing him that his service records 
from 1951 to 1954 were burned in a fire at 
the National Personnel Records Center, and 
allow him an opportunity to supplement his 
claims file with any alternative forms of 
evidence.  The RO should also assist the 
Veteran in obtaining any additional 
evidence.

2.	Contact the National Personnel Records 
Center, or other appropriate source, and 
request the following:

a.	A verification of all periods of 
active duty, ACDUTRA, and INACDUTRA 
service with the Army and or Navy 
Reserves.
b.	All service personnel and service 
treatment records with respect to the 
Veteran's service with the Army and 
or Navy Reserves. 

All efforts to obtain such records must 
be documented and associated with the 
claims file.  VA must attempt to obtain 
records from a Federal department agency 
until it is reasonably certain that the 
records do not exist or that any further 
efforts to obtain the records would be 
futile.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(e)(1) (2009).

3.	After completing actions #1 and #2, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
bilateral hearing loss disability and 
tinnitus.  The claims file, including a 
copy of this REMAND, must be made available 
to the examiner for review, and the 
examination report should reflect that such 
a review was accomplished.  Any necessary 
testing should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the currently diagnosed 
bilateral hearing loss disability and 
tinnitus are etiologically related to a 
disease or injury during service, to 
include acoustic trauma.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for any 
opinion provided.  A detailed rationale 
should be provided for all opinions.  
Conversely, if the examiner concludes that 
an etiological opinion cannot be provided, 
he or she should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

4.	After completing actions #1 and #2, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
bilateral knee disorder.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the currently diagnosed 
bilateral knee disorder is etiologically 
related to a disease or injury during 
service, to include any verified period of 
active duty, ACDUTRA, or INACDUTRA during 
his Reserve service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for any 
opinion provided.  A detailed rationale 
should be provided for all opinions.  
Conversely, if the examiner concludes that 
an etiological opinion cannot be provided, 
he or she should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

5.	After completing the above, and any other 
development deemed necessary, the AOJ should 
readjudicate the claims of service 
connection.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.  The appellant has the 
right to submit additional evidence and 
argument on the matter or matters the Board 
has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


